REFUND CLAIMS ANALYSIS

2010–2015



             TOTAL FRAUD
                                                                                                                  $1,166,792,650




                                             KINGSTON AND TERMENDZHYAN MEET
            $1 Billion
            $800 Million
            $600 Million                                                                               $522,319,390
            $400 Million                                                                    $352,017,026
            $200 Million                     DEC 2011
                                                                              $65,634,760
                               $41,449,866
            $0    $8,163,426
                    2010         2011                                            2012           2013       2014        2015
